DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

           ANNIE MANTZ a/k/a ANNABEL NABAN MANTZ,
                          Appellant,

                                     v.

                   LAUREL PARK HOLDINGS, LLC,
                            Appellee.

                              No. 4D21-3598

                              [March 30, 2022]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Debra Moses Stephens, Judge; L.T. Case No.
502021CC008564XXXXMB.

  Annie Mantz, North Palm Beach, pro se.

  Christopher S. Rapp of Rosenbaum PLLC. West Palm Beach, for
appellee.

PER CURIAM.

  Affirmed. See Fla. R. App. P. 9.315(a).

WARNER, GROSS and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.